internal_revenue_service department of the we sec_3s significant index no washington dc third party contacts participants i corrtnct drarnan- telephone number tn reference to t ep ra t a1 date jun in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date we have also modified our prior ruling letter dated date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero after the payment of amounts required under sec_412 for a previous waiver as of the end of the plan_year for which this conditional waiver has been granted the information furnished indicates that the employer had a net_loss for its fiscal_year ended date and that it had net profits for its fiscal years ended date and however the employer had a net_loss for the nine- month period ended date also net_worth and working_capital were negative for this period moreover the employer's cash_flow was not sufficient both to meet routine operating_expenses such as payroll and to contribute the minimum_funding requirement the employer states that its business is cyclical and that the end of this temporary downturn is imminent to facilitate its recovery the employer has effected a price increase for its products and reduced staff medical_benefit costs it has also reduced inventory and reduced ay the employer expects cash_flow and its general financial position to improve as these measures take effect but the prospects for recovery are still uncertain also as of date the value of the plan’s assets was equal to just of the plan's current_liability therefore the waiver is subject_to the following conditions the contributions required to satisfy the minimum_funding_standard taking into account this waiver for the plan years ended date and are to be timely made as defined in code sec_412 without a waiver being granted for either of these plan years the quarterly contributions described in code sec_412 are to be made on or before the due dates beginning with the payment due_date and not later than days from the date of this letter the employer is to provide a security_interest to the plan for the amount of the waiver that is satisfactory to the pension_benefit_guaranty_corporation if any of these conditions is not satisfied the waiver is retroactively null and void you agreed to these conditions in a letter sent by your authorized representative dated date your attention is called to code sec_412 and erisa sec_304 which describe the consequences which would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized this letter also modifies our ruling letter dated date granting a conditional waiver for the plan_year under the terms of that letter the waiver was subject_to three conditions the employer did not satisfy condition and condition of the date ruling letter accordingly our letter of date is modified such that condition and condition read as follows the contributions required to satisfy the minimum_funding_standard taking into account this waiver for the plan years ended date and are to be timely made as defined in code sec_412 without a waiver being granted for either of these plan years the quarterly contributions described in code sec_412 are to be made on or before the due dates beginning with the payment due_date excluding the payments due_date and date when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney form on file with this case a copy of this letter should also be sent to the enrolled_actuary for the plan we have sent a copy of this letter to the employee_plans classification manager in sincerely carol d gold employee_plans tax_exempt_and_government_entities_division vector
